Citation Nr: 9908838	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1943 to 
November 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


REMAND

The appellant contends that his hearing loss and tinnitus are 
the result of "a concussion blast in a cave on Saipan, 
Marianna [sic.] Islands, along with field artillary [sic.] 
and demolition blasts."  (See VA Form 9 dated May 1995).  He 
reports that his unit's duties were that when "a hot-spot 
developed[,] such as a mine field," his unit would send in 
"demolition" equipment to help clear the problem.  (See 
appellant's statement received in December 1997, and October 
1998 hearing transcript, p. 4).  He asserts that his unit was 
in the process of clearing out a cave using concussion 
grenades to start in and after a concussion blast, he noticed 
some blood from his ear and a high ringing noise.  (See 
October 1998 hearing transcript, p.4).  He also began 
experiencing hearing loss shortly after that incident.  (See 
October 1998 hearing transcript, p.5).  He further asserts 
that there is a "a picture of [his] ear drums" which showed 
evidence of scarring and that it was consistent with acoustic 
trauma.  (See VA Form 9 dated in December 1995).  He has 
submitted a statement from his treating nephrologist, dated 
in March 1999, which indicates that his hearing loss is 
secondary to an inservice concussion blast. 

The appellant's service records include a separation document 
which states, under "[b]attles, engagements, skirmishes, 
expeditions[,]" that he "[p]articipated in action against 
the enemy at: Saipan, Marianas Islands, 16 Jun 44 - 9 Jul 44; 
Tinian, Marianas Islands, 25 Jul 44 - 31 Jul 44."  His 
personnel records also indicate that he received training in, 
among others, booby traps and demolitions.

The Board finds that prior to further consideration of the 
issues currently on appeal, further development by the RO 
should be accomplished.  The Board requests that the RO 
obtain any available treatment records, to include the 
"picture" of the appellant's eardrums, referenced above, 
and associate those records with the claims file.  The RO 
should then schedule him for VA audiology and ear 
examinations to determine the etiology of the hearing loss 
and tinnitus.  Subsequently, the RO should re-adjudicate the 
claims on appeal.  The RO should specifically address the 
provisions 38 U.S.C.A. § 1154 and its applicability to this 
case.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with the opportunity to submit any 
additional treatment records, to include 
the "picture" of the eardrums, to which 
he referred in his December 1995 VA Form 
9.  The RO should also provide him with 
any necessary assistance in obtaining 
available, relevant treatment records.  

2.  The RO should schedule the appellant 
for a VA audiology examination (with an 
audiologist) to determine the nature and 
severity of his hearing loss.  The RO 
should also schedule the appellant for a 
VA ear examination (with an 
otolaryngologist) to determine the nature 
and etiology of his hearing loss and 
tinnitus.  All necessary diagnostic tests 
must be performed.  The examiner is 
specifically asked to state whether it is 
as likely as not that the appellant's 
hearing loss and/or tinnitus resulted 
from acoustic trauma experienced in 
service.  The rationale for all opinions 
expressed must be set forth clearly.  The 
examiner is also asked to address the 
March 1999 medical opinion expressed by a 
VA nephrologist, which indicates that the 
appellant's hearing loss is secondary to 
a concussion blast which occurred in 
service.  A rationale and explanation 
should be provided for any differences in 
opinions expressed.  The examiners should 
be provided with and review the claims 
file.

3.  Once the above has been accomplished, 
the RO should review the evidence.  If 
any additional development is indicated 
by the newly submitted evidence, all such 
development should be accomplished.  Once 
all necessary development has been 
accomplished, the RO should readjudicate 
the claims on appeal.  In adjudicating 
the claims, the RO should specifically 
consider the provisions of 38 U.S.C.A. 
§ 1154 and its applicability to the case 
at hand; that is, the RO should 
specifically address whether the 
appellant engaged in combat.  

If the requested benefits remain denied, following the usual 
appellate procedures, the claim should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


